EXHIBIT10.55 Bogota, December 22, 2011 Mr. DUNCAN NIGHTINGALE Legal Representativa GRAN TIERRA ENERGY COLOMBIA LTD. Calle 11 No. 7-80 Floor 17 Ciudad Subject: Termination in advance of Contract VSM-GPS-030-2011. Buy of crude Chaza, Santana and Guayuyaco. Definition of a new commercial scheme Dear Mr. Nightingale: As expressed in discussions with you, ECOPETROL S Ahas decided to extend the date for the termination in advance of contract VSM-GPS-030-2011 stipulated in clause twenty-second until January 31, 2012. The foregoing as a result of the need to have sufficient time to facilitate the review and analysis by the parties of the different issues, which are fundamental in the contractual relations held with Gran Tierra Energy Colombia Ltd. We appreciate in advance the attention given to this communication and reiterate our wish to maintain the commercial relation for the purchase of crude referred to above under conditions which make the commercial operations viable for ECOPETROL S A. Sincerely /s/ Boris Villa “Boris Villa” Vice-president Supply and Marketing (Ad-hoc)
